WaltoN, J.
The question is whether Eliza A. Gray, an insane pauper, was emancipated during her minority, so that she took and retained the settlement which her father then had in the defendant town (Manchester), or whether, not being emancipated, she followed and took a new settlement which he afterward acquired in Hartland. The evidence satisfies us that she was emancipated. Her mother died when she was about two years old. When she was eight years old she commenced living with Mr. and Mrs. Cyrus Howard. She remained with them *512four years, her father during tbattime paying something towards her board and furnishing her with a portion of her clothing. He then proposed to take her away, when Mr. Howard (he and his wife having no children of their own) proposed to adopt her. Her father consented. She consented. Mrs. Howard, though at -first a little reluctant, consented. From that time forward, and until she was twenty-one years of age, she remained a member of Mr. Howard’s family. She assumed the family name, and was afterward known as Eliza -,A. Howard. Mr. Howard fed her, clothed her, sent her to school — one term at an academy —and paid her bills. Mr. and Mrs. Howard both testify that she was treated in all respects precisely as if she had been their own child. Her father was relieved from all his parental duties and obligations, and voluntarily relinquished all his parental rights and authority; and he never afterward resumed the former or asserted the lattery/ That here was a clear case of emancipation would not, probably/be denied by the defendants, but for the fact that at the time this arrangement was entered into, it was understood that the adoption of Eliza by Mr. and Mrs. Howard should be followed by such proceedings in the probate court as would make it legally binding upon the parties, and that such proceedings, although commenced,’ were never completed. But we think this fact does not defeat the emancipation. Emancipation is one thing, adoption is another. A father may emancipate a child, although another does not adopt it. Complete emancipation may take place, although a statutory adoption is never begun or thought of. If the non-completion of the proceedings in the probate court gave the father, morally as well as legally, the right to reclaim his child, it does not appeal’ that he ever exercised, or claimed to exercise, the right; or that he ever resumed any of his parental duties or obligations. We think the alleged emancipation is clearly established. Lowell v. Newport, 66 Maine, 78.

Judgment for plaintiffs.

Appleton, C. J., Barrows, Daneorth, Virgin and Symonds, JJ., concurred.
Libbey, J., having once been of counsel for the plaintiffs did not sit.